    Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.432 Page 1 of 17




                             THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                           ORDER DENYING [35] DEFENDANT’S
                           Plaintiff,                      MOTION TO SUPPRESS

    v.                                                     Case No. 2:18-cr-00288-DBB

    BEVERLY LYNN DAVIES,                                   District Judge David Barlow

                           Defendant.



         Before the court is Defendant’s motion to suppress statements.1 Defendant seeks to

suppress statements made to police during an interrogation and search of her house on May 30,

2018.2 Because Defendant made a knowing and voluntary waiver of her Miranda rights,

Defendant’s motion is DENIED.

                                             BACKGROUND

         In 2016, Special Agent Christian Mickelsen opened an investigation into a marijuana

trafficking ring in California, Utah, Oklahoma, and Massachusetts.3 Agent Mickelsen arrested

four major participants in the conspiracy who confirmed Beverly Davies as a source of marijuana

in California.4 The government filed charges against Ms. Davies and lis pendens against her two

properties in California.5


1
  Def’s Mot. to Suppress Statements, ECF No. 35; Def’s Mem. in Support, ECF No. 93; United States’ Opp. to Mot.
to Suppress, ECF No. 97.
2
  ECF No. 93, at 2, 4.
3
  ECF No. 97, at 3.
4
  ECF No. 93, at 3-4.
5
  Id. at 4.

                                                       1
    Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.433 Page 2 of 17




         On May 30, 2018, approximately 16 agents, including Mickelsen and Detective Brad

Dorr, executed a search warrant on Ms. Davies’s residence in Coarsegold, California.6 The

agents handcuffed Davies and, after seating Davies at a table in the living room, Mickelsen and

Dorr led Davies to a bedroom for questioning.7 At this point, Mickelsen began explaining to Ms.

Davies the nature and severity of the charges against her:

                 DAVIES: Are we under arrest today?

                 SA Mickelsen: You are under arrest, Yes.

                 DAVIES: For?

                 SA Mickelsen: For distribution of marijuana.8

         Mickelsen also emphasized the evidence against Davies and that her coconspirators were

cooperating against her:

                 SA Mickelsen: I have a federal arrest warrant for you. Those guys were charged
                 federally. And they were . . . charged with a ten year mandatory minimum. And
                 guess what? They don’t want to do ten years in prison. So you know what? They
                 are cooperating with me. Every . . . every last one is cooperating.9

                 ...

                 SA Mickelsen: . . . they’re gonna get a break if they cooperate against you so I
                 want to talk to you because I know you didn’t grow twenty-two hundred pounds
                 . . .10




6
  ECF No. 97, at 4-5.
7
  Id.
8
  Ex. 5, Transcript of May 30, 2018 interview recordingat 1.
9
  Ex. 5, Tr. at 2.
10
   Id.

                                                         2
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.434 Page 3 of 17




          Ms. Davies continually attempted to interject and explain her side of the story, but

Mickelsen clarified that he had to read her Miranda rights.11 He did so, and Dorr checked to see

if Ms. Davies understood her rights:

                      Det. Dorr: But first of all Bev . . . do you understand your rights?

                      DAVIES: I have the right to an attorney. So, I need an attorney. Is what I need.

                      ...

                      SA Mickelsen: Okay. So you want your attorney? You don’t want to answer
                      questions? Is what you’re telling me? It’s up to you. . .
                      DAVIES: I don’t have an attorney.12

          Ms. Davies attempted to keep explaining her involvement in the conspiracy, but Dorr

stopped her again to clarify that she understood her rights:

                      Det. Dorr: Bev, Bev, listen, listen. First of all do you understand your rights?

                      DAVIES: Okay. Maybe you ought to read them to me again. Cause you know
                      I’m—
                      Det. Dorr: Yeah. Okay. Listen.

                      DAVIES: . . . I’m mind boggled right now.13

          Dorr then reread Ms. Davies her Miranda rights, and Ms. Davies affirmatively

acknowledged that she understood her rights.14 She made another statement that Dorr attempted

to clarify:

                      DAVIES: I . . . I . . . I . . . can’t say anything anymore. I . . . I just am . . . I’m . . .
                      I’m befuddled.




11
   Ex. 5, Tr. at 4
12
   Id.
13
   Id.
14
   Ex. 5, Tr. at 5.

                                                            3
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.435 Page 4 of 17




                      Det. Dorr: So basically you don’t want to talk and you’re gonna want an attorney
                      right?
                      DAVIES: Well don’t you think I should get an attorney?

                      Det. Dorr. It’s not what I think. . .15

          After further hesitation about whether she should get an attorney, Ms. Davies made the

following statement, which the officers understood as her invoking her right to counsel:

                      DAVIES: Well I want both. I’d . . . I’ll answer your questions but I still think I
                      need an attorney.
                      SA Mickelsen: Okay.

                      DAVIES: I . . . I meant . . .

                      SA Mickelsen: Let’s . . .

                      DAVIES: I didn’t . . .

                      SA Mickelsen: Well that’s fine.

                      Det. Dorr: We can’t talk to you. We can’t talk to you.

                      SA Mickelsen: Yeah. Yeah. Yeah.

                      DAVIES: Oh. Okay. Well let me talk to you then.

                      SA Mickelsen: No. Let’s . . .

                      DAVIES: I don’t know . . . if I can talk to you today do I go to jail?16

          Mickelsen explained that Ms. Davies was going to jail either way and repeated the

charges against her.17 He also informed Ms. Davies that the government had filed civil actions to

seize her two properties, at which point Ms. Davies attempted to revoke her invocation of the



15
   Id.
16
   Ex. 5, Tr. at 6.
17
   Id.

                                                          4
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.436 Page 5 of 17




right to counsel.18 Mickelsen explained that he would have to call the prosecutor to get legal

advice, but first identified each individual coconspirator that was cooperating against Davies.19

The officers then let Davies step outside to smoke a cigarette while Mickelsen called the

prosecutor.20 When the interrogation resumed, the officers advised Ms. Davies of her Miranda

rights for the third time, and Ms. Davies signed a waiver of her rights.21 Ms. Davies went on to

make incriminating statements.

                                                  STANDARD
         In Miranda v. Arizona, the Supreme Court found that the Fifth Amendment prohibition

against self-incrimination requires police to administer certain warnings and notices of rights to

individuals in custody before interrogation.22 After the administration of Miranda warnings,

interrogation may only continue if the accused validly waives his rights and responds to

interrogation.23 If an individual being interrogated requests counsel then “the interrogation must

cease until an attorney is present.”24 But the individual “must unambiguously request counsel.”25

Requests that are equivocal and would leave a reasonable officer thinking only that “the suspect

might be invoking counsel” do not require the officers to stop their questioning.26 If the accused

invokes her right to counsel, a valid waiver can only be established if the accused herself

reinitiates further communications with the police.27



18
   Ex. 5, Tr. at 7.
19
   Ex. 5, Tr. at 7-8.
20
   Ex. 5, Tr. at 8.
21
   Ex. 5, part 2, at 3.
22
   Miranda v. Arizona, 384 U.S. 436, 479 (1966).
23
   Edwards v. Arizona, 451 U.S. 477, 484 (1981).
24
   Id. at 474.
25
   Davis v. United States, 512 U.S. 452, 459 (1994).
26
   Id.
27
   Id. at 484–85.

                                                       5
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.437 Page 6 of 17




         Although the proponent of a motion to suppress bears the general burden of proof,28 if the

government asserts waiver of Miranda rights then it must prove the waiver by a preponderance

of the evidence.29 Waiver is only effective if the totality of the circumstances show both an

uncoerced choice and that the suspect understood the rights that she was waiving.30

                                                  ANALYSIS
         The resolution of Ms. Davies’s motion to suppress turns on three issues. First, when Ms.

Davies invoked her Fifth Amendment right against self-incrimination. Second, if Ms. Davies

reinitiated conversation with the officers after invoking her right to counsel. And third, if Ms.

Davies validly waived her Miranda rights.

     A. Ms. Davies’s statements following the first and second readings of her Miranda
        rights were ambiguous or equivocal and insufficient to invoke her right to counsel.

         As noted earlier, an accused’s invocation of the right to counsel must be unambiguous.31

This is an objective test that requires a statement sufficiently clear such that “a reasonable police

officer in the circumstances would understand the statement to be a request for an attorney.”32 If

a suspect makes a reference to an attorney that is ambiguous or equivocal then an officer may

continue interrogation.33 In Davis, the Court held that “maybe I should talk to a lawyer” was an

ambiguous statement that did not merit cessation of interrogation.34 Under the Davis standard the

umbrella of equivocal statements is broad—courts have held that examples of ambiguous

statements that are not sufficient to invoke the right to counsel include: asking the interrogating



28
   United States v. Ringold, 335 F.3d 1168, 1171 (10th Cir. 2003).
29
   Colorado v. Connelly, 479 U.S. 157, 168 (1986).
30
   Moran v. Burbine, 475 U.S. 412, 421 (1986).
31
   Davis v. United States, 512 U.S. 452, 459 (1994).
32
   Id.
33
   Id.
34
   Id. at 462.

                                                         6
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.438 Page 7 of 17




officers whether or not the suspect needs an attorney;35 stating “if that’s the case, then – then I

might want to talk to my attorney” after being confronted with evidence;36 and asking “[c]an I

speak to [my attorney]?”37

         In contrast, statements that are unambiguous and sufficient to invoke the right to an

attorney or to remain silent include: handing an agent a letter from an attorney stating the

accused “does not wish to speak with you without counsel;”38 responding “no” to the question

“[d]o you want to talk to me about this stuff?”39 and stating “I’m gonna get an attorney.”40

         In this case, there are three instances during the interrogation in which Ms. Davies now

alleges that she invoked her right to counsel or right to remain silent. First, after the first reading

of her Miranda rights, Ms. Davies stated “I have the right to an attorney. So, I need an attorney.

Is what I need.”41 Second, after the second reading of her rights, Ms. Davies stated “I . . . I . . . I

can’t say anything anymore. I . . . I just am . . . I’m . . . I’m befuddled.”42 Finally, Ms. Davies

stated “Well I want both. I’d . . . I’ll answer your questions but I still think I need an attorney.”43


35
   Mitchell v. Gibson, 262 F.3d 1036, 1056 (10th Cir. 2001) (“Even construed most favorably to Mr. Mitchell, his
statement asking police whether he needed an attorney is not, in light of the circumstances, a sufficiently clear
request for counsel to require the cessation of questioning under Davis.”).
36
   United States v. Zamora, 222 F.3d 756, 766 (10th Cir. 2000) (“Furthermore, the agents testified that when Zamora
made the statement he seemed to be thinking aloud. Under these circumstances, we agree with the district court that
Zamora's statement was equivocal.”).
37
   United States v. Nafkha, No. 96-4130, 1998 WL 45492, at *3 (10th Cir. 1998) (unpublished) (“We do not think
Mr. Nafkha was sufficiently clear. We think the officers reasonably believed that he was not asking to speak with his
attorney, but rather asking whether he had that right.”).
38
   United States v. Santistevan, 701 F.3d 1289, 1292–93 (10th Cir. 2012) (“We agree with the district court, and find
this language to be the ‘level of clarity’ that Davis requires.”)
39
   United States v. Rambo, 365 F.3d 906, 910 (10th Cir. 2004) (“There is no nuance nor context to vary the
unequivocal meaning of Rambo's single word, monosyllabic response. His response, ‘No,’ could only mean an
invocation of his right to remain silent.”).
40
   Stemple v. Workman, No. 01-cv-166-GKF-PJC, 2009 WL 1561566, at *16 (N.D. Okla. 2009) (“Stemple's last
statement, ‘I'm gonna get an attorney,’ is unequivocal and the interrogating officer ceased questioning as required
under Davis.”).
41
   ECF No. 97, at 9; Ex. 5, Tr. at 4.
42
   ECF No. 97, at 11; Ex. 5, Tr. at 5.
43
   ECF No. 97, at 12; Ex. 5, Tr. at 6.

                                                         7
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.439 Page 8 of 17




The government concedes that this third statement was an invocation of Ms. Davies’s right to

counsel.44 Thus, the only question is if Ms. Davies’s statements following the first and second

readings of her Miranda rights were sufficiently unambiguous to invoke her right to counsel or

right to remain silent.

        Defendant contends that her first statement, “I have the right to an attorney. So, I need an

attorney. Is what I need,” was an unequivocal invocation of her Miranda rights.45 In response,

the government argues that Ms. Davies was not asserting her right to an attorney but was instead

thinking out loud.46 After Ms. Davies made her first statement Agent Mickelsen attempted to

clarify the situation, asking “So you want your attorney? You don’t want to answer questions? Is

that what you’re telling me? It’s up to you.”47 Ms. Davies responded “I don’t have an

attorney.”48

        Given the high standard imposed by Davis, Ms. Davies’s first statement was not

sufficiently unambiguous to invoke her right to counsel. Ms. Davies’s first statement was not so

clear that a reasonable officer would understand it to be a request for an attorney. Instead, Ms.

Davies’s first statement resembled the statement from the defendant in Zamora, in which the

Tenth Circuit held that a statement was equivocal when the officers thought that the defendant

was thinking out loud about acquiring an attorney.49 Here, a reasonable officer would surmise

that Ms. Davies was thinking out loud about hiring an attorney, not unambiguously invoking her

right to one. Further, the officers here attempted to clarify her intent by asking follow-up


44
   ECF No. 97, at 47–48.
45
   ECF No. 93, at 14.
46
   ECF No. 97, at 43.
47
   ECF No. 97, at 9; Ex. 5, Tr. at 4.
48
   Id.
49
   United States v. Zamora, 222 F.3d 756, 766 (10th Cir. 2000).

                                                         8
 Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.440 Page 9 of 17




questions about whether she wished to cease the interrogation and obtain counsel. Ms. Davies’s

response, “I don’t have an attorney,” certainly could not be construed as an unequivocal request

for an attorney. Ms. Davies then follows that statement by volunteering “I don’t know that much

about those people [the alleged co-conspirators].” Contextually, this would reinforce a

reasonable officer’s understanding that she was not invoking the right to counsel, but instead

wanted to talk. Ms. Davies’s first statement was not the clear invocation of her right to counsel

required by Davis.

         Defendant next argues that her second statement “I . . . I . . . I can’t say anything

anymore. I . . . I just am . . . I’m . . . I’m befuddled” was an invocation of her right to remain

silent.50 But this statement was also too ambiguous to serve as a clear invocation of Ms. Davies’s

Miranda rights. Again, the agent attempted to clarify what Ms. Davies meant, asking “so

basically you don’t want to talk and you want an attorney right?”51 Instead of expressing a desire

to terminate the questioning, Ms. Davies continued asking the officers about whether she should

obtain counsel.52 Ms. Davies statement that she “can’t say anything” could have referred to her

difficulty formulating thoughts because she was “befuddled”—the statement was ambiguous and

did not necessarily refer to Ms. Davies’s right to remain silent. When the officers attempted to

clarify this ambiguous statement, Ms. Davies then offered “I don’t even know where to begin. I

don’t know what to say.”53 A reasonable officer would not interpret her verbal musings about

whether she needed a lawyer, “where to begin,” and not knowing “what to say” as an

unambiguous assertion of her right to remain silent or to an attorney.


50
   ECF No. 93, at 6.
51
   ECF No. 97, at 11; Ex. 5, Tr. at 5.
52
   Id.
53
   Ex. 5, Tr. at 5.

                                                    9
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.441 Page 10 of 17




        Ms. Davies’s statements following the first and second readings of her Miranda rights

were not sufficiently unambiguous to meet the high standard under Davis. The government

concedes that Ms. Davies’s third statement, “Well I want both. I’d . . . I’ll answer your questions

but I want an attorney” was an invocation of her right to counsel.54 Thus, we next turn to

examine whether Ms. Davies reinitiated interrogation after asserting her right to counsel.

     B. Ms. Davies reinitiated communication with the officers after invoking her right to
        counsel.

        After a suspect asserts her right to counsel, she is not subject to further interrogation

unless she herself reinitiates conversations with the police.55 “Initiation” does not mean any

communication whatsoever—inquiries or statements relating to routine incidents of the custodial

relationship, such as asking for a drink of water or to use the phone, “will not generally ‘initiate’

a conversation in the sense in which that word was used in Edwards.”56 But statements indicating

“a desire for a generalized discussion about the investigation” are sufficient to reinitiate the

conversation.57 In Bradshaw, the Court held that a suspect reinitiated a conversation with police

after invoking his right to counsel by asking “Well, what is going to happen to me now?”58 The

Court reasoned that such a statement “could reasonably have been interpreted by the officer as

relating generally to the investigation.”59

        In this case, Ms. Davies reinitiated conversation with the officers after invoking her right

to counsel. After the officers understood that Ms. Davies had invoked her right to counsel, they



54
   ECF No. 97, at 47–48.
55
   Edwards v. Arizona, 451 U.S. 477, 484–85 (1981).
56
   Oregon v. Bradshaw, 462 U.S. 1039, 1045 (1983).
57
   Id. at 1045–46.
58
   Id.
59
   Id.

                                                      10
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.442 Page 11 of 17




informed her that “We can’t talk to you. We can’t talk to you.”60 Davies responded “Oh. Okay.

Well let me talk to you then.”61 Agent Mickelsen interjected “No. Let’s . . . ,” but Ms. Davies

continued “I don’t know . . . if I can talk to you today do I go to jail?”62 Ms. Davies showed an

instant and unequivocal willingness to reinitiate a general discussion about the investigation by

immediately saying “let me talk to you.” And Ms. Davies’s question “if I talk to you today do I

go to jail?” was comparable to the Bradshaw suspect’s question “what is going to happen to me

now?”—both are statements indicating a desire for a discussion about the investigation rather

than inquiries relating to the routine incidents of the custodial relationship. Ms. Davies reinitiated

communication with the officers by demonstrating a continued interest in discussing the case

even after invoking her right to counsel.

        But even if a suspect reinitiates communications with the police after invoking her right

to counsel, the burden “remains upon the prosecution to show that subsequent events indicated a

waiver of the Fifth Amendment right to have counsel present during the interrogation.”63 Thus,

the final question for this court is if Ms. Davies validly waived her Miranda rights.

     C. Ms. Davies validly waived her Miranda rights because she did so voluntarily with
        awareness of the rights she was waiving.

        To establish a valid waiver of Miranda rights, the government must prove by a

preponderance of the evidence: (1) that the waiver was “the product of a free and deliberate

choice rather than intimidation, coercion, or deception; and (2) that the waiver was “made with a

full awareness of the right being abandoned and the consequences of the decision to abandon



60
   Ex. 5, Tr. at 6.
61
   Id.
62
   Id.
63
   Oregon v. Bradshaw, 462, U.S. 1039, 1044 (1983).

                                                      11
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.443 Page 12 of 17




it.”64 Waiver is only effective if the totality of the circumstances show both an uncoerced choice

and the requisite level of comprehension.65 Factors that weigh on whether a waiver was coerced

include “the characteristics of the defendant, the circumstances surrounding the statements, and

the tactics employed by the police.”66 The Tenth Circuit has identified the following as relevant

factors:“[1] the suspect's age, intelligence, and education; [2] whether the suspect was informed

of his or her rights; [3] the length and nature of the suspect's detention and interrogation; and [4]

the use or threat of physical force against the suspect.”67 Coercion will not result in an

involuntary waiver unless it is “such that the defendant’s will was overborne.”68 Here,

considering in the totality of the circumstances both Ms. Davies’s background and the officers’

conduct, Ms. Davies made a voluntary and knowledgeable waiver of her Miranda rights.

        First, there is no evidence that Ms. Davies’s age, intelligence, and education undermined

her waiver of her Miranda rights. Nor does she contend that they did. Additionally, Ms. Davies’s

previous dealings with law enforcement suggest that she likely was knowledgeable about her

Miranda rights. Suspects with prior experience in the criminal justice system are “more likely to

have knowingly waived their Miranda rights because ‘[t]he concepts encompassed by Miranda

are not foreign’ to them.”69 Ms. Davies had previously been charged federally and cooperated

with law enforcement.70 The preponderance of the evidence demonstrates that Ms. Davies




64
   Moran v. Burbine, 475 U.S. 412, 421 (1986).
65
   Id.; United States v. Hernandez, 93 F.3d 1493, 1501 (10th Cir. 1996).
66
   United States v. Toro-Pelaez, 107 F.3d 819, 825–26 (10th Cir. 1997).
67
   United States v. Smith, 606 F.3d 1270, 1276 (10th Cir. 2010).
68
   United States v. Guillen, 995 F.3d 1095, 1123 (10th Cir. 2021) (quoting United States v. Carrizales-Toledo, 454
F.3d 1142, 1153 (10th Cir. 2006)).
69
   United States v. Goebel, 959 F.3d 1259, 1269 (10th Cir. 2020) (quoting Smith v. Mullin, 379 F.3d 919, 934 (10th
Cir. 2004)).
70
   Tr. at 6.

                                                        12
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.444 Page 13 of 17




understood her Miranda rights based on her age, intelligence, and education and that she made

her waiver “with a full awareness of the right being abandoned and the consequences of the

decision to abandon it.”71

        Second, Ms. Davies was informed of her rights. In fact, the officers informed Ms. Davies

of her Miranda rights three distinct times during the interrogation, and Ms. Davies affirmatively

acknowledged her rights.72 This factor supports a finding that Ms. Davies waived her Miranda

rights knowingly and voluntarily.

        Third, the length and nature of Ms. Davies’s interrogation generally point toward Ms.

Davies’s Miranda waiver being knowing and voluntary. The interrogation only lasted

approximately 15 minutes before Ms. Davies waived her rights.73 Defendant argues that the

nature of the interrogation indicates that the agents’ conduct was coercive,74 but it does not rise

to that level. Courts have found that there is a wide swath of police conduct during an

interrogation that does not amount to coercion. Generally, truthful assertions about the strength

of evidence against a suspect do not support a finding of coercion.75 Neither does stating accurate

information about the potential of arresting a suspect’s spouse.76 Nor does a limited assurance to

discuss lenience with the U.S. Attorney’s Office.77 In contrast, withholding a suspect’s required




71
   Moran v. Burbine, 475 U.S. 412, 421 (1986).
72
   Ex. 5, Tr. at 4, 5; Ex. 5, part 2, at 3.
73
   ECF No. 97 at 50.
74
   ECF No. 93, at 24.
75
   See United States v. Varela, 576 Fed. App’x 771, 777 (10th Cir. 2014).
76
   See United States v. Ponce Muñoz, 150 F. Supp. 2d 1125, 1134–36 (D. Kan. 2001).
77
   See United States v. Lewis, 24 F.3d 79, 82 (10th Cir. 1994); United States v. Harrison, No. 2:07-cr-53-DAK, 2008
WL 473561, at *3 (D. Utah 2008).

                                                        13
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.445 Page 14 of 17




medication is police conduct that can rise to the level of coercion and invalidate a Miranda

waiver or confession.78

         Other circuits have found coercive conduct that invalidated a Miranda waiver when the

officers “attempted to impose a penalty on [the invocation of Miranda rights]” by telling a

suspect that he would be penalized if he exercised his rights and requested a lawyer.79 It was also

coercive for officers to tell a suspect that once he invoked his right to an attorney he would be

completely precluded from cooperating with the investigation.80 But emotional statements

expressing frustration with a suspect’s answers and stating that the agent was “trying to decide

how much of a monster [the suspect] was” did not “transform the interview into a coercive

environment.”81

         In this case, the officers’ conduct and statements were not sufficiently coercive or

threatening to make Ms. Davies’s Miranda waiver involuntary. The officers did not deceive or

mislead Ms. Davies. The officers’ factual statements concerning the nature of the charge, the

strength of the evidence against Ms. Davies, cooperating coconspirators, and pending civil

actions against Ms. Davies properties were certainly seemingly intended to convince Ms. Davies

to speak and cooperate with law enforcement. Indeed, the fact that Agent Mickelson outlined


78
   Cf. McGregor v. Gibson, 219 F.3d 1245, 1254 (10th Cir. 2000) (holding police behavior was not coercive where
there was no evidence that police withheld medication in an effort to induce a confession) (citing Greenwald v.
Wisconsin, 390 U.S. 519, 519-21 (1968) (per curiam), in which the police purposefully withheld high blood pressure
medication).
79
   Collazo v. Estelle, 940 F.2d 411, 417 (9th Cir. 1991) (holding that the statement “Once you get a lawyer, he’s
gonna say forget it. You know, don’t talk to the police. Then it might be worse for you” amounted to coercion).
80
   United States v. Anderson, 929 F.2d 96, 102 (2d Cir. 1991) (holding that an officer stating “this [is] the time to
talk to us, because once you tell us you want an attorney we’re not able to talk to you and as far as I [am] concerned,
we probably would not go to the U.S. Attorney or anyone else to tell them how much [you] cooperated with us” was
coercive).
81
   United States v. Phillips, 230 F. App’x 520, 524 (6th Cir. 2007) (unpublished). “[M]ere emotionalism” does not
transform a voluntary interaction into a coercive one. Id. (citing McCall v. Dutton, 863 F.2d 454, 460 (6th Cir.
1988)).

                                                          14
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.446 Page 15 of 17




cooperating witnesses twice at the beginning of the interview82 and then methodically listed

cooperating coconspirators after Ms. Davies had reinitiated questioning83 is indicative of his

intent to persuade Ms. Davies to talk. But that conduct alone is not enough to meet the high bar

of “psychological coercion such that the defendant’s will was overborne.”84 To the contrary,

after the agent indicates that the government intends to seize her property and identifies all the

cooperators against Ms. Davies by name, Ms. Davies then responds “I’m not sure what to do.

What do you think? I’m not sure what to do. I’m really stunned.” In short, while the agent’s

words appear to have had an effect on her, she still is deciding what she will do.85 The

preponderance of the evidence demonstrates that Ms. Davies’s will was not overborne by Agent

Mickelson’s comments—instead, she evinced a desire to talk to agents throughout the

interrogation, continually initiating conversation even as the officers attempted to stop the

interrogation and clarify whether she had invoked her Miranda rights. The officer’s repeated

statements about cooperating witnesses and civil forfeiture actions were factual and not sufficient

to rise to the level of coercion that would invalidate Ms. Davies’s Miranda waiver.

         Without cite to the record, defense counsel asserts that “Davies was visibly ill” during the

interrogation.86 Health conditions alone are generally not enough to invalidate a Miranda

waiver.87 There is no evidence that Ms. Davies was impaired during the interrogation. The



82
   Ex. 5, Tr. at 2.
83
   Ex. 5, Tr. at 8.
84
   United States v. Guillen, 995 F.3d 1095, 1123 (10th Cir. 2021) (quoting United States v. Carrizales-Toledo, 454
F.3d 1142, 1153 (10th Cir. 2006)).
85
   The court has reviewed the audio recording as well as the transcription. Ms. Davies’ voice and verbal affect sound
very similar throughout the interrogation. The court could detect no sign that Ms. Davies’ will had been overcome at
any point of the interrogation.
86
   ECF No. 93, at 12.
87
   See United States v. Hack, 782 F.2d 862, 866 (10th Cir. 1986) (holding that a suspect who was in pain and
hospitalized was nonetheless alert and voluntarily waived Miranda rights).

                                                         15
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.447 Page 16 of 17




officers allowed Ms. Davies to take smoking breaks and use her inhaler.88 The stress of the

search and the interrogation certainly affected Ms. Davies, as she stated “I might have to take

something else for anxiety,”89 “. . . I’m mind boggled right now,”90 and “I swear to God I’m

gonna have a heart attack here.”91 But these statements of general stress are not enough to negate

her Miranda waiver. Ms. Davies consistently engaged the officers with specific questions92 and

expressed a desire to speak with the officers about her side of the story.93 She was aware of the

situation and her stress did not impair her from understanding the three readings of her rights and

her subsequent Miranda waiver.

         Finally, the fourth factor in determining the validity of a Miranda waiver is whether the

officers used or threatened physical force against a suspect. Here, the officers never used or

threatened physical force against Ms. Davies.94 This factor weighs in favor of finding that Ms.

Davies’s Miranda waiver was voluntary.

         Ultimately, the totality of the circumstances demonstrates that Ms. Davies waived her

Miranda rights by free and deliberate choice with an awareness of the rights she was

abandoning. The officers read Ms. Davies her Miranda rights on three distinct occasions, and

Ms. Davies affirmatively acknowledged that she understood her rights. Ms. Davies was not

impaired during the interrogation and asked multiple clarifying questions. The interrogation did

not go on for an unreasonable amount of time; it was only 15 minutes before Ms. Davies waived


88
   Ex. 5, Tr. at 1, 8.
89
   Id., Tr. at 1.
90
   Id., Tr. at 4.
91
   Id., Tr. at 9.
92
   Id., Tr. at 1 (“Are we under arrest today?”), 5 (“Well don’t you think I should get an attorney?”), 6 (“If I can talk
to you today do I go to jail?”).
93
   Id., Tr. at 6 (“Well let me talk to you then.”), 7 (“I’m here to tell you my story”).
94
   ECF No. 97 at 7.

                                                           16
Case 2:18-cr-00288-DBB Document 102 Filed 08/23/21 PageID.448 Page 17 of 17




her rights. And the officers never made threats of physical force or raised their voices when

talking to Ms. Davies. Ms. Davies’s Miranda was knowing and voluntary; her subsequent

statements will not be suppressed.


                                            ORDER
       Because Ms. Davies validly waived her Miranda rights, the motion to suppress is

DENIED.



       Signed August 23, 2021.

                                             BY THE COURT


                                             ________________________________________
                                             David Barlow
                                             United States District Judge




                                                17
